    Case: 5:16-cr-00112-DAP Doc #: 195 Filed: 04/27/20 1 of 3. PageID #: 1385




                             IN THE UNITED STATES DISTRICT
                               COURT FOR THE NORTHERN
                               DISTRICT OF OHIO EASTERN
                                        DIVISION

   UNITED STATES OF AMERICA,
                                                     )
                       Plaintiff,                    ) CASE NO: 5:16-CR-112
                                                     )
          v.                                         ) Judge Dan Aaron Polster
                                                     )
   MICHAEL MACK,                                     ) OPINION AND ORDER
                                                     )
                       Defendant.                    )
                                                     )



                                       MEMORANDUM

       Before the Court is Defendant Michael Mack’s Motion to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) for Immediate Compassionate Release Due to COVID-19

Circumstances, Doc #:194. Mack was sentenced to 87 months custody of the Bureau of Prisons

(“BOP”) after he pleaded guilty to conspiracy to possess with intent to distribute and distribution

of crystal methamphetamine. Docs ##: 86; 168. He is currently being held at Elkton Federal

Correctional Institute (“Elkton”). He is 43 years old and says he suffers from diabetes,

depression, asthma, respiratory illness, and high blood pressure. Docs ##: 102 at 3; 194 at 2.

Citing these conditions and the outbreak of COVID-19 at Elkton, he asks the court to modify his

sentence and place him on monitored release with home confinement. Doc #: 194 at 4-5.

       A court may consider a motion for sentence modification upon:

        [M]otion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).

                                                 1
    Case: 5:16-cr-00112-DAP Doc #: 195 Filed: 04/27/20 2 of 3. PageID #: 1386



       Mack acknowledges that he has not satisfied the exhaustion requirements. Doc #: 194 at

11. He says that the process of exhausting his administrative remedies is difficult due to staffing

issues. Doc #: 194 at 3. Yet, he claims that the Court still can review his Motion because the

Court can waive the exhaustion requirements. Doc #: 194 at 12.

       Mack primarily relies on Washington v. Barr, 925 F.3d 109 (2d Cir. 2019) for the

proposition that courts may waive statutory exhaustion requirements. Doc #: 194 at 12. In

addition to Barr not being binding precedent, it does not support Mack’s proposition. Barr

involved a judge-made exhaustion requirement to the Controlled Substances Act. Id. at 115. The

court applied the judge-made exhaustion requirement because doing so was consistent with

congressional intent. Id. at 116. The court then acknowledged that “even where exhaustion is

seemingly mandated by statute or decisional law, the requirement is not absolute.” Id. at 118.

Accordingly, the court analyzed whether the exhaustion requirement should be waived. Id. at

118-119. Thus, Barr only stands for the proposition that judge-made exhaustion requirements

may be waived even when those requirements are consistent with a statute.

       The Court is similarly not persuaded by Mack’s undeveloped arguments involving

Mathews v. Eldridge, 424 U.S. 319 (1976) and Bowen v. City of New York, 476 U.S. 483 (1986).

Both cases involve claims that were collateral to the denial of disability benefits by the Social

Security Administration. Mathews, 424 U.S. at 331; Bowen, 476 U.S. at 483. As the claims were

collateral, the Court found that the typical statutory exhaustion requirement could be waived.

Mathews, 424 U.S. at 331-32; Bowen, 476 U.S. at 483. Here, Mack brings a claim alleging his

entitlement to a sentence reduction, not a claim collateral to his request for a sentence reduction.

Thus, Mathews and Bowen are inapplicable.




                                                  2
    Case: 5:16-cr-00112-DAP Doc #: 195 Filed: 04/27/20 3 of 3. PageID #: 1387



       Instead, the controlling Supreme Court precedent clearly mandates that courts not waive

statutory exhaustion requirements. Ross v. Blake, 136 S. Ct. 1850, 1857 (2016).

       Moreover, on April 22, 2020, Judge Gwin ordered that certain persons, including those

with moderate to severe asthma, who are incarcerated at Elkton be giving compassionate release,

home release, parole, community supervision, or, if ineligible for any of those, be transferred to

another BOP facility. Wilson v. Williams, Case No 4:20-cv-794, Dkt. 22 at 20 (N.D. Oh April 22,

2020). Thus, if Mack’s medical condition qualifies him to relief under Judge Gwin’s order, his

COVID-19 concerns will soon be addressed.

       Regardless, § 3582(c)(1)(A) provides mandatory exhaustion requirements. Mack has not

satisfied, and Court does not have the authority to waive, these statutory exhaustion

requirements. Thus, the Court cannot review Mack’s Motion, Doc #: 194, and so the same is

DENIED.

       IT IS SO ORDERED.




                                                  /s/ Dan Aaron Polster April 27, 2020___
                                                  Dan Aaron Polster
                                                  United States District Judge




                                                 3
